Citation Nr: 0329711	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-02 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a back injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.


REMAND

During his April 2003 VA hearing, the veteran testified as to 
a causal link between his claimed right hand disorder and VA 
right knee surgery, which was performed in March 2001.  
Consequently, the RO, in an April 2003 Supplemental Statement 
of the Case, initially addressed the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 2002) for a right 
hand condition.  In a September 2003 statement, the veteran's 
representative listed this issue as being on appeal.

In view of these facts, the Board observes that the RO, in 
essence, denied the 38 U.S.C.A. § 1151 claim for the first 
time in the April 2003 Supplemental Statement of the Case, 
and the September 2003 statement constitutes a Notice of 
Disagreement on this issue.  Accordingly, the veteran should 
be issued a full Statement of the Case addressing this issue, 
along with notice of his rights and responsibilities in 
completing an appeal of this issue.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2002).

In October 2003, the Board received additional medical 
evidence from Dorn VA Medical Center.  The RO has not 
reviewed this evidence, and a waiver of RO review did not 
accompany the evidence.  Thus, the case must be remanded for 
initial consideration by the RO.  

Additionally, under 38 U.S.C.A. § 5103(a) (West 2002), VA, 
upon receiving a complete or substantially complete 
application, must notify the claimant or the claimant's 
representative of any information, as well as any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  When VA gives such notice, 38 
U.S.C.A. § 5103(b)(1) prescribes that, if such information or 
evidence is not received by VA within one year from the date 
of the notification, no benefit may be paid or furnished by 
reason of the claimant's application.

The implementing regulation, 38 C.F.R. § 3.159(b)(1) (2003), 
also concerns VA's duty to notify claimants of the necessary 
information and evidence pursuant to 38 U.S.C.A. § 5103.  
With respect to the time limitation, that regulation repeats 
the statutory language stating that "[i]f VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that 
application."  The regulation, however, also sets forth the 
following:

If the claimant has not responded to the 
request within thirty days, VA may decide 
the claim prior to the expiration of the 
one-year period based on all the 
information and evidence contained in the 
file, including information and evidence 
it has obtained on behalf of the claimant 
and any VA medical examinations or 
medical opinions.  If VA does so, 
however, and the claimant subsequently 
provides the information and evidence 
within one year of the date of the 
request, VA must readjudicate the claim.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  As such, the Federal Circuit 
reached a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day response period provided in § 3.159(b)(1) was misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In this case, the RO notified the veteran of the noted 30-day 
period in an August 2001 letter and subsequently issued its 
rating decision in September 2001.  There is no indication of 
an express waiver of the statutory one year period, and the 
RO's actions are therefore inconsistent with the holding in 
DAV and 38 U.S.C.A. § 5103(b)(1).  Given this, as this case 
is being remanded for other reasons, the RO must take this 
opportunity to allow the veteran the appropriate time period 
in which to reply.  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  In a letter, the RO should notify the 
veteran of the new provisions of the 
VCAA, inform him of his right to submit 
new evidence, describe the type of 
evidence needed to substantiate his 
claims, and provide a discussion of the 
relative duties of VA and the veteran in 
obtaining relevant evidence.  In issuing 
this letter, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the Federal Circuit's 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

2.  The RO should issue a Statement of 
the Case addressing the issue of 
entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for a 
right hand disorder as a result of VA 
right knee surgery in March 2001.  This 
issuance must contain a complete 
description of both the applicable laws 
and regulations, including 38 C.F.R. 
§§ 3.102 and 3.159 (2003), and the 
veteran's rights and responsibilities in 
completing an appeal of this matter.

3.  Then, the RO should readjudicate the 
issues of entitlement to service 
connection for a right hand disorder and 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a back injury.  
The newly submitted evidence must be 
considered.  If the determination of one 
or both of these claims remains 
unfavorable to the veteran, the RO should 
furnish him with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and afford him a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to ensure full compliance with 
VA's due process requirements, and the Board intimates no 
opinion as to the ultimate merits of this appeal.  The 
veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

